Citation Nr: 0521716	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-33 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.  

2.  Entitlement to service connection for alcoholism.  

3.  Entitlement to service connection for a stomach 
disability secondary to alcoholism.  

4   Entitlement to service connection for a right hip fusion.  

5.  Entitlement to service connection for scars due to 
munitions explosion.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for pyorrhea. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1966 to March 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  

In June 2005, the veteran testified before the undersigned 
Veterans Law Judge in Washington, D. C.  At that time, he 
indicated that his alcoholism and his stomach problems were 
associated with his PTSD.  As noted below, the Board has 
granted service connection for PTSD, thus the issues of 
entitlement to secondary service connection for alcoholism 
and for a stomach disability are referred to the RO for 
consideration.  

The issues of entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus and entitlement to 
service connection for pyorrhea are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  The veteran's claim for service connection for alcohol 
dependence was received after November 1990.  

3.  Direct service connection for substance abuse, including 
alcoholism, for the purpose of VA compensation, is precluded 
by law.  

4.  The veteran was not treated in service for a stomach 
disability, and a current stomach disability is not related 
to service or to a service-connected disability.  

5.  The veteran was not treated in service for right hip 
complaints and a current right hip disability is not related 
to service.  

6.  The veteran was not treated in service for injuries from 
a munitions blast and current scarring from a munitions blast 
on the shoulders and chest has not been found.  

7.  The veteran was exposed to combat in Vietnam, and his 
currently diagnosed PTSD has been related to his combat 
experiences.  


CONCLUSIONS OF LAW

1.  Service connection for alcoholism on a direct basis is 
barred as a matter of law.  38 U.S.C.A. §§ 105, 1131, 1132 
(West 2002); 38 C.F.R. §§ 3.159, 3.301(c), 3.301(d), 3.303 
(2004).


2.  A stomach disability was not incurred in or aggravated by 
service, and a stomach disability is not related to a 
service-connected disability.  38 U.S.C.A. §§  1110, 5103 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2004).

3.  Right hip fusion was not incurred in or aggravated by 
service; nor may arthritis of the right hip be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Scars due to munitions explosion were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

5.  Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.



Notice

The Board notes that VA letters issued in January 2002, 
informed the veteran of evidence that he needed to submit in 
conjunction with his claims.  He was not specifically 
informed of the VCAA at that time.  In July 2002, he was 
informed of the VCAA, what the evidence must show and what he 
could do to help.  He was also notified as to what the VA had 
obtained.  In addition, in his October 2003 substantive 
appeal, the veteran stated that he had provided all available 
medical evidence.  As such, the Board finds that the VA's 
duty to notify the appellant has been satisfied, as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 
U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
prior to the initial of the claim.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case each of the 
four content requirements of a VCAA notice has been fully 
satisfied and there is no deficiency as to the timing of VCAA 
notice to the appellant.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include private medical records and reports of VA 
examinations.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim on these issues.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, it 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

Direct service connection for alcoholism

As noted above, service connection may be granted for 
disability due to a disease or injury that is incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  No compensation shall be 
paid, however, if the disability was the result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1131.  

Alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non- prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301 (2004).

Alcohol abuse and drug abuse, unless they are a "secondary 
result" of an "organic disease or disability," are considered 
to be "willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. § 
3.301(c)(3).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
amended 38 U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351(1990); 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(n), 3.301 (2004).

The VA General Counsel has held that 38 U.S.C.A. § 105(a), as 
amended by section 8052(a) of the OBRA, prohibits a grant of 
"direct service connection" for drug or alcohol abuse on the 
basis of incurrence or aggravation in line of duty during 
service. VAOPGCPREC 2-98 (Feb. 10, 1998).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a veteran may be 
service connected for compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, his or her service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001). In clarifying, the 
Federal Circuit indicated that veterans may be so service 
connected only if they can adequately establish, by clear 
medical evidence, that their alcohol or drug abuse disability 
is secondary to or is caused by their primary service- 
connected disorder, and that it is not due to willful 
wrongdoing.  Allen, 237 F.3d at 1381.  In this case, the 
Board has now service-connected PTSD and the veteran reported 
at his hearing before the undersigned that he believed his 
alcoholism was related to PTSD.  That issue has been referred 
to the RO for consideration.  

Here, the veteran's service medical records are negative for 
treatment for alcoholism.  The veteran filed a claim for 
service connection for alcoholism in October 2001.  He 
contends that he began to abuse alcohol after entering 
service in 1967.  He further asserts that his alcohol abuse 
continued after separation from service and the disease 
progressed.  

In a February letter, a private examiner noted that he had 
been treating the veteran since July 1991 and that the 
veteran has been battling with alcoholism since Vietnam.  In 
August 194, the veteran was found to have alcoholism and 
withdrawal syndrome.  He presented with a history of drinking 
heavily ever since Vietnam.  

The provisions discussed above clearly preclude the granting 
of benefits for disabilities which result from the veteran's 
abuse of alcohol, regardless of whether such abuse originated 
in service.  Where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. at 426, 430 (1994).  As the 
veteran's claim for direct service connection for alcoholism 
and/or drug abuse was filed in October 2001, after the 
effective date of OBRA, it lacks legal merit, and the claim 
must be denied.  

A Stomach Disability

The veteran's service medical records show no complaint, 
diagnosis or treatment for a stomach disability.  On VA 
examination in May 1967, he was noted to have normal 
digestive system.  Private medical records dated beginning in 
the 1990's show diagnoses of a hiatus hernia.  VA outpatient 
treatment records show findings of treatment for GERD 
beginning in 2002. 

The veteran testified before the undersigned that he had 
stomach problems about two years after he separated from 
service.  A complete transcript is of record.  

As noted above, service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Here, while a current disability has 
been diagnosed, there is no showing of inservice treatment or 
of a nexus between the current findings and service.  Thus, 
service connection must be denied.  

The veteran has claimed that his stomach disability is due to 
alcoholism.  However, since the veteran is not service-
connected for alcoholism, there is no basis for secondary 
service connection even if the two conditions were related.  
As the law on this matter s dispositive, the veteran's claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

A Right Hip Disability and Scars due to Munitions Explosion. 

The veteran contends that he injured his right hip and that 
he received scarring in the chest and shoulders when a 
munitions dump blew up while he was in service.  The service 
medical records show no complaint, diagnosis or treatment for 
either a right hip injury or for an injury to the shoulders 
or chest related to a munitions explosion.  In August 1966, 
his lower extremities were noted to be normal, as was his 
skin.  The examination noted burn scars of the arms.  

On VA examination in May 1967, the veteran had no right hip 
complaints and no right hip disability was found.  The 
veteran's skin was noted to be normal.  

Private medical records show that X-rays taken in 1991 
documented vascular necrosis of the right femoral head with 
early degenerative changes involving the head of the 
acetabular margin.  In 1994, severe osteoarthritic changes of 
the right hip were noted with nearly complete obliteration of 
the joint space.  In 1999, the veteran complained of pain in 
the right hip.  Current records do not show findings of scars 
of the shoulder or chest.  

The veteran testified in June 2005 that two months after he 
arrived in Vietnam, an ammunition dump blew up and that his 
upper body was splintered by debris, including stone and 
dirt.  He stated that he currently has keloids because of 
this.  He stated that he was treated by a corpsman for this.  
He stated he was not referred to a hospital for this.  He 
reported that he did not seek treatment for this until three 
years after service.  He testified that he also injured his 
right hip at this time when he jumped from a truck and landed 
on his hip.  He stated that he did not receive treatment 
until two years after he left the military.  A complete 
transcript is of record.  

As noted above, service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Here, while a current right hip 
disability has been diagnosed many years after service 
separation, there is no showing of inservice treatment, 
treatment for arthritis within the first  post service year, 
or of a nexus between the current findings and service.  
Thus, service connection for a right hip disability must be 
denied.  As to the scars of the chest due to munitions 
explosion, there is no finding or treatment in service or 
currently for such disability.  It is noted that burn scars 
of the arm were noted in August 1966; however the record does 
not show that the veteran' chest or shoulders have scars from 
debris due to a munitions explosion.  Thus service connection 
must be denied.  

Service connection for PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2004).

The veteran has claimed that his exposure to combat in 
Vietnam is the cause of his PTSD.  He reports seeing land 
mines explode, experienced hand to hand combat, saw comrades 
shot and saw explosions which killed many people.  His DD 214 
shows that his MOS was rifleman.  

The Board recognizes that the evidence indicates that the 
veteran engaged in combat.  Specifically, the service 
personnel records show in his combat history that he 
participated in combat operations against insurgent Viet Cong 
in 1967.   It is noted that the document itself erroneously 
notes the dates to be from August 1967 to February 1967; 
however the embarkation slips in the 201 file confirm that 
the veteran arrived in Vietnam in August 1966 and departed in 
January 1967.  Moreover, in Pentecost v. Principi, 16 Vet. 
App. 124 (2002), the Court stated that the veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to the veteran, objectively corroborated his 
claim of having experienced rocket attacks.  

In light of the foregoing, the Board finds that the veteran 
has satisfied the third element required for a grant of 
service connection for PTSD, i.e., evidence that the claimed 
in-service stressor occurred.  As such, the Board will focus 
on the first two elements, i.e., whether he has been 
diagnosed as having PTSD and if that diagnosis of PTSD is due 
to his combat-related stressors.  

The service medical records show that in August 1966, the 
veteran underwent a neuropsychiatry consultation for 
emotional problems.  He was diagnosed with emotionally 
unstable personality with schizoid features, existed prior to 
service.  It was recommended that he be processed for 
administrative separation.  In January 1967, he was evaluated 
by a Medical Board.  It was noted that he had been in Vietnam 
for six months.  He was diagnosed with emotionally unstable 
personality.  He was found to be unsuitable for further 
service.  

In addition, the Board notes that the veteran has been 
diagnosed with PTSD on VA examination and in outpatient 
treatment.  On VA examination in April 2002, the examiner 
noted that the veteran reported his history of combat in 
Vietnam, including stressful incidents which he reported 
occurred.  The examiner found that based on interviewing the 
veteran and reviewing the claims file, the veteran had PTSD, 
chronic.  The examiner stated that while the veteran was 
given a diagnosis of schizoid disorder previously, after 
going through the records it was clear that the veteran was 
going through stress and problems related to Vietnam.  It was 
noted that this was not recognized in 1967 since at that time 
PTSD was not clearly noted and thus the veteran did not 
receive the diagnosis.  The examiner noted that having 
reviewed the claims file and interviewing the veteran, it was 
clear that he fit the diagnosis of PTSD.  

In October 2002, the veteran was evaluated by VA with the 
CAPS to measure the signs of PTSD.  The veteran's medical and 
personnel records were reviewed.  The examiner found that the 
veteran met the full criteria for a diagnosis of PTSD, 
severe.  It was noted that this diagnosis of combat related 
PTSD was valid pending verification of combat exposure.  

In this case, there is no dispute that the veteran has been 
diagnosed with PTSD.  In addition, the record also contains 
assessments specifically linking the veteran's condition with 
his reported in-service stressors.  

Thus, the evidence of record shows that VA examiners have 
diagnosed the veteran as having PTSD due to his combat-
related stressors that took place while he was serving in 
Vietnam. Further, in light of the Court's decisions in 
Pentecost , the Board finds that the record contains credible 
supporting evidence that these reported in- service combat-
related stressors actually occurred.  In light of the 
foregoing, therefore, the Board finds that service connection 
for PTSD is warranted.


ORDER

Service connection for alcoholism is denied. 

Service connection for a stomach disability to include as 
secondary to alcoholism is denied.  

Service connection for right hip fusion is denied.  

Service connection for scars due to munitions explosion is 
denied.  

Service connection for PTSD is granted.  


REMAND

The veteran's diabetes mellitus is rated under Diagnostic 
Code 7913, which concerns diabetes mellitus.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913.  The disability is rated as 20 
percent disabling from the date as of which it has been 
service connected.  The rating was assigned as part of the 
grant of service connection for that disability.  A rating 
that is assigned with a grant of service connection must take 
into account all evidence of the nature and severity of the 
disability from the effective date of service connection.  
Thus, the rating might be a "staged" rating, that is, one 
comprised of successive ratings reflecting variations in the 
disability's severity since the date of service connection.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
question presented by the appeal, then, is whether a rating 
exceeding 20 percent is warranted for the diabetes mellitus 
at any time during the course of the appeal.  

Ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).

A rating of 20 percent is assigned for diabetes mellitus 
requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet. A rating of 40 
percent is assigned for diabetes mellitus requiring insulin, 
a restricted diet, and regulation of activities.  A rating of 
60 percent is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or visits to a 
diabetic care provider twice a month plus complications that 
would not be compensable if separately evaluated.  A rating 
of 100 percent is assigned for diabetes mellitus requiring 
more than one daily injection of insulin, a restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Diagnostic Code 7913 provides that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913. 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1) (2004).

The veteran testified in June 2005 that he requires insulin, 
and that the doctor has placed restrictions on him.  He noted 
that he has had weight loss and weakness, and that he has a 
restricted diet.  The veteran has not undergone a 
comprehensive VA disability examination for his service-
connected diabetes to accurately evaluate his disability 
under DC 7913.  Thus a remand on this issue is necessary.  

The veteran claims that he has a dental disability related to 
his military service.  The service medical records show that 
on dental examination in March 1966, the examiner found gross 
scaling.  The veteran's dental classification was 2.  The 
veteran contends that he currently has pyorrhea which was 
incurred in service.  He has not undergone a VA dental 
examination to determine if he has a current disability that 
is related to service.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  The RO should schedule the veteran 
for a VA examination to evaluate his 
service-connected diabetes mellitus.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review, and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should he 
conducted.  The examiner should describe 
the extent and severity of his diabetes, 
to include all related impairments such 
as diet restrictions, weight loss and 
need for regulation of his activities.  
Further, the examiner should address 
whether the veteran has any related 
complications due to his diabetes, and if 
so, provide a description of the extent 
and severity of any related 
complications.  If specialist 
consultations are deemed to be necessary 
by the examiner, such should be 
scheduled.   

2.  The RO should schedule the veteran 
for a VA dental examination.  The claim 
file must be made available for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.   The examiner all dental 
abnormalities and indicate if the veteran 
has pyorrhea.  The etiology of any dental 
disability should be noted including 
whether it is at least as least as likely 
as not (50 percent chance or better) that 
any currently diagnosed disability is 
related to service.  Complete rationale 
must be given for all opinions and 
conclusions reached.  

3.  The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  If the benefits sought on appeal are 
not granted the veteran should be 
provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


